Citation Nr: 1818979	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability on a direct-incurrence basis or under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an increased rating for left shoulder rotator cuff tear and acromioclavicular degenerative joint disease, currently rated 20 percent, to include whether the reduction from 30 percent to 20 percent was proper, excluding the period of assignment of a temporary 100 percent convalescence rating pursuant to 38 C.F.R. § 4.30.

3. Entitlement to an increased rating for scar of the left posterior ilium, status post incisional biopsy of a benign fibrous histiocytoma, rated noncompensable prior to September 25, 2015.

4.  Entitlement to an increased rating for postoperative scars of the left posterior ilium and of the left shoulder, rated 10 percent from September 25, 2015 through May 11, 2016, and 30 percent from May 12, 2016.

5. Entitlement to an increased rating for residuals of fracture of the distal left ulnar with overuse syndrome of the left wrist and left forearm, currently rated 10 percent. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1983 and from November 1986 to April 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 (back disability) and September 2011 (left shoulder and left wrist) rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Paul RO in May 2016.  A transcript of that hearing is associated with the claims file.  These matters were previously before the Board in August 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The Veteran indicated during a September 2012 VA examination that his wrist and shoulder prevented him from working.  As such, entitlement to a TDIU has been added to the list of issues because it was reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1997 Board decision denied entitlement to service connection for a back disability on a direct-incurrence basis, and denied entitlement to service connection for a back disability under the provisions of 38 U.S.C.A. § 1151 as a result of excision of a left iliac lesion at a VA medical facility in October 1989.  The Veteran did not appeal the decision nor request reconsideration of the decision.

2.  A May 2002 rating decision denied a claim to reopen the claim for service connection for a back disability on a direct-incurrence basis, and under the provisions of 38 U.S.C.A. § 1151; no appeal was taken from the determination, and new and material evidence was not received within one year of notice thereof.

3. Evidence received since the May 2002 rating decision as to the claim to reopen the claim for entitlement to service connection for a back disability on a direct-incurrence basis or under the provisions of 38 U.S.C.A. § 1151 is either not new and/or does not raise a reasonable possibility of substantiating the claim.

4. During the rating period on appeal prior to June 1, 2015, (excluding a period of a temporary 100 percent rating under 38 C.F.R. § 4.30 from March 18, 2015 through May 31, 2015), the Veteran's service-connected left shoulder disability was at worst manifested by limitation of motion midway between side and shoulder level.

5. During the rating period on appeal from June 1, 2015, the Veteran's service-connected left shoulder disability was at worst manifested by limitation of motion at shoulder level.

6. During the rating period on appeal prior to September 25, 2015, the Veteran's scar of the left posterior ileum, status post incisional biopsy of benign fibrous histiocytoma, was not painful, unstable, or greater than 6 square inches in size.

7. During the rating period on appeal from September 25, 2015 the Veteran's scars of the left posterior ileum and left shoulder were, at worst, demonstrated by a single painful, stable and less than 6 square inches in size scar.  

8.  During the rating period on appeal, the Veteran's left wrist disability was at worst manifested by limited palmar flexion, without ankylosis.


CONCLUSIONS OF LAW

1. The unappealed May 2002 rating decision, which denied the claim to reopen the claim for service connection for a back disability on a direct-incurrence basis, or under the provisions of 38 U.S.C.A. § 1151, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim for entitlement to service connection for a back disability on a direct-incurrence basis or under the provisions of 38 U.S.C.A. § 1151; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for a rating of 30 percent for service-connected left shoulder rotator cuff tear and acromioclavicular degenerative joint disease for the period on appeal prior to June 1, 2015, (excluding a period of a temporary 100 percent rating under 38 C.F.R. § 4.30 from March 18, 2015 through May 31, 2015), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

4. The criteria for a rating in excess of 20 percent for service-connected left shoulder rotator cuff tear and acromioclavicular degenerative joint disease for the period on appeal from June 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

5.  The criteria for a compensable rating prior to September 25, 2015, for a scar of the left posterior ileum, status post incisional biopsy of benign fibrous histiocytoma, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7804 (2017).

6.  The criteria for an evaluation in excess of 10 percent from September 25, 2015 through May 11, 2016, and in excess of 30 percent from May 12, 2016, for scars of the left posterior ileum and left shoulder, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7804 (2017).

7.  The criteria for a rating in excess of 10 percent, for residuals of fracture of the distal left ulnar with overuse syndrome of the wrist and left forearm, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.25, 4.71a, Diagnostic Code 5003-5215 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence, Back Disability

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104 (b), 7105 (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The VA adjudicated the issues of entitlement to service connection for a low back disability on a direct-incurrence basis and under the provisions of 38 U.S.C.A. § 1151 in a December 1997 Board decision.  The Veteran did not appeal that decision, nor request reconsideration thereof, and it is final.  The Veteran filed a claim in September 2001 to reopen his claim for service connection for a low back condition.  A May 2002 rating decision addressed the issue of whether new and material evidence had been received to reopen the Veteran's claim.  The RO denied the Veteran's claim because although some of the evidence the Veteran submitted was new, it was not material to the issue of whether the Veteran's back condition was related to service or VA medical care.  The Veteran did not submit a notice of disagreement with respect to the rating decision and new and material evidence was not received within the one-year period from the date of notification of the rating decision.  Thus, that decision is also final.  In order to reopen the Veteran's claim, new and material evidence must have been added to the record since the May 2002 rating decision.  See 38 C.F.R. §§ 3.156 (a), 3.303.

In September 2010, the Veteran filed the current claim to reopen the claim of entitlement to service connection for a back disability.  In the February 2011 rating decision on appeal, the RO declined to reopen the Veteran's claim due to lack of new and material evidence.  

Since the May 2002 decision, evidence added to the record includes private treatment records from dated February 25, 2000 and from June 23, 2000 to June 29, 2000.  The evidence from February 25, 2000 relates to a knee complaint, and the evidence from June 2000 relates to the Veteran being denied a request for more pain medication for his back pain.  That evidence, while new, is not relevant to an unestablished fact necessary to substantiate the claim for service connection, and is therefore not material.  The Veteran also submitted evidence from the Center for Diagnostic Imaging and Twin Cities Spine Center that was duplicative of evidence considered in the May 2002 decision.  That evidence is therefore not new.  The record also contains private treatment records from the Minneapolis Orthopedic and Arthritis Institute from March 2000 to June 2000.  The records are primarily for the Veteran's left knee pain, but mention complaints of back pain, under care from other providers.  The evidence, while new, is not relevant to an unestablished fact necessary to substantiate the claim, and is therefore not material.  VA treatment records received since May 2002 do not speculate on the etiology of the Veteran's back condition, to include discussion of prior VA treatment.  An April 2016 private treatment record submitted at the Veteran's Board hearing is related to the pelvic bone, and does not discuss the Veteran's back condition.  The evidence, while new, is not relevant to an unestablished fact necessary to substantiate the claim, and is therefore not material.  

The record also includes multiple lay statements from the Veteran and his wife pertaining to the Veteran's level of pain and onset.  For the purpose of consideration of reopening the claim, such statements are deemed credible.  The Board notes that the Veteran believes that "holes in his spine" contribute to his back pain.  The record reflects that some fissuring has been shown on imaging studies, to include those considered in the May 2002 rating decision.  To the extent the Veteran and his wife may contend that his back condition is due to service or VA treatment, the Board notes that while the Veteran is competent to report symptoms such as pain, and his wife is competent to report observed behaviors, neither have demonstrated the medical expertise to deem them competent to provide an opinion as to whether the Veteran's back condition is related to service or VA treatment, or any other specific cause.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements with regard to pain and onset are not relevant to an unestablished fact necessary to substantiate the claim, and his statements with regard to pain and onset are duplicative of prior statements.  Thus, the lay evidence submitted by the Veteran and his wife is neither new nor material.  See 38 C.F.R. § 3.156 (a).

The Board finds that new and material evidence has not been received to reopen the Veteran's claim, the benefit of the doubt doctrine is not for application, and the claim of entitlement to service connection for a back disability on a direct-incurrence basis or under the provisions of 38 U.S.C.A. § 1151 is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014).

Increased Rating

The Veteran's claim for an increased rating was received on May 9, 2011.  The rating decision on appeal was not the rating decision that originally granted service connection.  As such, the rating period for consideration is up to one year prior to May 9, 2011.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Left Shoulder

The Veteran's service-connected left shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201. Diagnostic Code 5201 pertains to limitation of motion of the arm and provides that a 20 percent rating is appropriate when motion of the dominant or minor arm is limited at the shoulder level.  A 30 percent rating is assigned for limited motion of the dominant arm midway between the side and shoulder level.  A 40 percent rating is assigned for motion of the dominant arm limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  The Veteran is left hand dominant.  See 38 C.F.R. § 4.69; See Report of Medical History completed by Veteran dated September 13, 1982.

Normal forward elevation of a shoulder (flexion) and normal abduction is to 180 degrees.  Normal internal and external rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2016).  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance; less or more movement than is normal, weakened movement, excess fatigability, and incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is also no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

A March 2010 VA examination found left shoulder abduction to 80 degrees.  A June 2011 VA examination found the Veteran complained of an inability to use his left arm.  Abduction was measured to 35 degrees with pain throughout.  No additional loss was noted on repetitive use or during flare-ups.  VA examination from September 2012 showed abduction to 85 degrees, with a loss of 5 degrees on repetition.  The Board notes that abducting the arm to shoulder level would result in a measurement of 90 degrees.  The Board notes that the Veteran's abduction measurements are consistently less than 90 degrees.  There is no competent evidence of record showing the Veteran's shoulder disability to limit his motion to 25 degrees or less in abduction.  The Board finds that when giving the benefit of the doubt to the Veteran, his limitations most closely approximate the criteria for a 30 percent rating prior to June 1, 2015.  

The Board notes that a July 2014 rating decision reduced the rating from 30 percent to 20 percent, effective October 1, 2014.  However, further analysis of the propriety of the reduction is mooted by the 30 percent rating granted herein prior to June 1, 2015 (excluding the assignment of a temporary total (100 percent) convalescence rating from March 18, 2015 through May 31, 2015 under 38 C.F.R. § 4.30).  The temporary total (100 percent) convalescence rating was assigned pursuant to shoulder surgery.  Following the Veteran's surgery, an October 2015 VA examination showed abduction to 90 degrees.  The examiner noted that the examination was conducted during a flare-up, and the measurements taken reflected that.  As the record does not show limitation of motion midway between the side and shoulder level, or to 25 degrees from the side, the Veteran's 20 percent rating from June 1, 2015 is continued.  To the extent the Veteran contends his shoulder condition is more severe than the assigned ratings, the Board affords great probative weight to the findings of the experienced medical professionals who examined the Veteran.  The Board does not find that the next highest rating is warranted in consideration of functional loss due to flare-ups or repetitive use.  See DeLuca, 8 Vet. App. 202 (1995).  

Scars

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  Higher schedular ratings are for assignment for greater scar area or areas.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran testified that he has pain in his three scars, and that sometimes they become red after use, but nothing comes out of them.  The Board notes that the Veteran has a maximum schedular rating under DC 7804 for his scars as of May 12, 2016 and the period therefrom is not for consideration.  Prior to May 12, 2016, the record does not show that the Veteran has any scars of at least 6 square inches.  As such, a compensable rating is not warranted under DC 7801.  A June 2011 VA examination showed that the Veteran's scars were neither painful nor unstable.  This finding was continued on the September 2012 VA examination.  As such, a compensable rating is not warranted prior to September 25, 2015 under DC 7804.  On examination in September 2015, the examiner found one painful scar, with none being unstable.  While the Veteran testified that his scars were painful, the Board affords more probative weight to the findings of the VA examiners who personally examined the Veteran and took contemporaneous statements as to pain.  The Board notes that the examiner's reports are consistent in that the Veteran denies pain in his scars on examination prior to September 2015.  Given the above, the Board finds that the preponderance of the evidence of record is against a compensable rating prior to September 25, 2015 for a left posterior ileum scar.  As the record shows that the Veteran's scars were at worst manifested by a single painful, and stable scar of less than 6 square inches from September 25, 2015 through May 11, 2016, the preponderance of the evidence is against an evaluation in excess of 10 percent prior to May 12, 2016.  

Left Wrist

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion of the wrist warrants a 10 percent rating where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5214 applies to ankylosis of the wrist.  Diagnostic Code 5214 provides the following ratings for a major (dominant) extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  

The Veteran is already receiving the maximum schedular rating available for his wrist with regard to limited range of motion under DC 5215.  The Veteran has a positive history of a 1988 ulnar fracture and strain in 2007.  The Veteran reports pain like a knife stabbing, and numbness.  VA examinations from June 2011, September 2012, and September 2015 were all negative for ankylosis.  The record does not otherwise show ankylosis.  As such, a higher rating is not warranted under DC 5214.  To the extent the Veteran contends his wrist disability is more severe than the current rating, the Board notes that the Veteran is not competent to diagnose ankylosis.  The Board affords greater probative weight to the findings of the medical examiners.  As such, the Board finds that the record does not support a rating in excess of 10 percent during the rating period on appeal.  Thus, entitlement to an increased rating is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

New and material evidence has not been received, and the claim of entitlement to service connection for a back disability on a direct-incurrence basis or under the provisions of 38 U.S.C.A. § 1151 is not reopened.

Entitlement to a rating of 30 percent for service-connected left shoulder disability is granted prior to June 1, 2015 (excluding the period of a temporary 100 percent rating).

Entitlement to a rating in excess of 20 percent from June 1, 2015 for service-connected left shoulder disability is denied.  

Entitlement to a compensable rating for scar of the left posterior ilium, status post incisional biopsy of a benign fibrous histiocytoma, prior to September 25, 2015, is denied.

Entitlement to a rating in excess of 10 percent from September 25, 2015 through May 11, 2016, or in excess of 30 percent from May 12, 2016, for scars of the left posterior ilium and left shoulder, is denied.

Entitlement to rating in excess of 10 percent for service-connected distal left ulnar fracture with overuse syndrome of the wrist and forearm is denied.


REMAND

Unfortunately, the issue of entitlement to TDIU must be remanded for further development before a decision may be made on the merits.  

Entitlement to a TDIU was raised by the record as part and parcel to the Veteran's claim for increased ratings, as the Veteran stated during VA examination that his service-connected shoulder and wrist disabilities prevented him from working.  The Board notes that the issue of entitlement to a TDIU was denied in the first instance by the RO in an April 2010 rating decision.  Since that time, the Veteran was granted service connection for major depressive disorder, and assigned a 100 percent rating from January 30, 2012.  Where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  Id.  Thus the issue of entitlement to a TDIU based on all service-connected disabilities prior to January 30, 2012 is for consideration, as well as entitlement to a TDIU based on a single disability other than major depressive disorder from January 30, 2012, in consideration of 38 U.S.C.A. § 1114 (s).

As stated above, the relevant period on appeal with regard to the increased ratings claimed is from up to one year prior to May 9, 2010 (at the earliest, May 9, 2009). As the RO adjudicated the issue of entitlement to a TDIU in April 2010, the RO did not consider any of the relevant period on appeal.  On Remand, the RO must adjudicate the issue of entitlement to a TDIU at any time during the rating period on appeal.  The analysis must consider all service connected disabilities prior to January 30, 2012, as well as entitlement to service connection based on a singular disability other than major depressive disorder from January 30, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to a TDIU as due to all service-connected disabilities prior to January 30, 2012, and entitlement to a TDIU due to a single service-connected disability other than major depressive disorder, from January 30, 2012, to include referral to the Director, Compensation and Pension Service, if warranted.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


